DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Attachment to Advisory Action
Applicant’s response filed February 3, 2022 has been fully considered but is not persuasive for the reasons set forth below:
Applicant’s argument:  Istiman neither discloses nor suggests the use of a blend of functionalized butadiene.
Examiner’s response:  Istiman teaches all the characteristics of the blend of butadiene polymers save for the functionalization.  The functionalization is taught by the secondary reference Mazumdar.
Applicant’s argument:  Mazumdar also fails to suggest a blend of functionalized polybutadienes.  
Examiner’s response:  Istiman teaches all the characteristics of the blend of butadiene polymers save for the functionalization.  The functionalization is taught by the secondary reference Mazumdar.
Applicant’s argument:  Mazumdar’s BR rubber would have low vinyl content, Mazumdar is silent on the vinyl content, and however, the vinyl content is between 59-51 % in the working examples of Mazumdar.  The claims require a vinyl content from about 65-85 %.
Examiner’s response: The vinyl content is taught by the primary reference, Istiman.
Applicant’s argument:  The inventive example is commensurate in scope with the claimed invention. The proffered evidence of unexpected results is sufficient.  
Examiner’s response: The examiner has considered the data presented in Tables 1 and 2 of the specification. There is only one inventive example presented and as such, the data is not commensurate in scope to that of the claimed invention. For example, the loading of each of the functionalized polybutadiene rubbers in the blend vary from 20 to 80 phr, however, only one loading is tested. Therefore, unexpected results over the entire scope of the claimed invention cannot be determine and therefore, applicant’s argument of unexpected results is not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/Primary Examiner, Art Unit 1764